Citation Nr: 0106751	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-01 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the amount of $3,572.40.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from November 1946 to April 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 decision of the St. Petersburg, 
Florida VA Regional Office Committee on Waivers and 
Compromises (Committee).  The denial was made pursuant to the 
principles of equity and good conscience.  The Committee 
determined that there was no fraud, bad faith or 
misrepresentation on the veteran's part.

The veteran requested a hearing at the RO; however, the 
veteran thereafter notified that he could not attend a 
hearing due to his incarceration and the hearing was 
canceled.


FINDINGS OF FACT

1.  The veteran was granted service connection for traumatic 
amputation of the right index finger, distal metacarpal and 
assigned a 20 percent evaluation by a September 1979 rating 
decision.

2.  In July 1998, the RO received evidence that the veteran 
had been convicted of a felony and incarcerated since 1995 
and the VA proposed to reduce the veteran's VA disability 
compensation to 10 percent.

3.  In November 1998, the veteran's disability compensation 
benefits were reduced to 10 percent effective April 19, 1995, 
based on his incarceration.  This action created an 
overpayment of $3,572.40.

4.  The veteran was a fault in the creation of the 
indebtedness in the amount of $3,572.40.  Collection of the 
overpayment would not deprive the veteran of basic 
necessities or nullify the objective for which the benefits 
were intended; and a failure to make restitution would result 
in unfair gain to the veteran.  

CONCLUSIONS OF LAW

1.  The overpayment of VA compensation benefits in the amount 
of $3,572.40 was properly created.  38 U.S.C.A. §5313 (West 
1991); 38 C.F.R.§ 3.665 (2000).  

2.  Recovery of an overpayment of disability compensation 
benefits in the amount of $3,572.40 would not be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.962, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was awarded VA disability compensation benefits 
in 1979, and at that time was notified of his rights and 
responsibilities related to receipt of VA benefits.  

In July 1998, the RO was notified that the veteran was 
incarcerated.  In a July 1998 letter to the veteran, at his 
last known address, the RO proposed to reduce the veteran's 
VA disability compensation from 20 percent to 10 percent 
based on his incarceration.  In an August 1998 VA Form 21-
4193, the Walton Correction Institution reported that the 
veteran was incarcerated in February 1985 and was currently 
scheduled for release in January 2014.  In a November 1998 
decision, the RO advised the veteran of the reduction of his 
VA disability compensation from 20 percent to 10 percent 
effective in April 1995, and that an overpayment had been 
created.  (The Board notes that the RO has since determined 
that an overpayment existed from February 1985; however, that 
is a separate overpayment and is not adjudicated herein.)

In January 1999, the veteran requested a waiver of the 
overpayment of $3,572.40 and submitted a financial status 
report.  In his financial status report, the veteran reported 
$990 in income, $400 in child support, $466 in deduction, and 
$45 in health and comfort.  He reported that his monthly net 
income less expenses totaled $479.  The veteran submitted an 
amended financial status report in September 1999.  At that 
time, he reported $1049 in income, $400 in child support, 
$464.25 in deductions, $180 for health and comfort, and 
$372.75 in children's health and dental.  He stated that his 
monthly net income less expenses totaled $33.  Subsequently, 
in October 1999, the veteran denounced his receipt of 20 
percent of VA compensation in lieu of military retirement 
pay.

The Committee denied the veteran's request for waiver in an 
August 1999 decision on that basis that collection of the 
debt would not be against equity and good conscience.  The 
Committee determined that the veteran was at fault in the 
creation of the overpayment, that the veteran had been unduly 
enriched by receiving benefits to which he was not entitled, 
and that recovery of the overpayment would not create undue 
financial hardship.  

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980 and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration.  38 U.S.C.A. § 5313 (West 1991); 38 
C.F.R.§ 3.665 (2000).  

Recovery of an overpayment of VA disability compensation 
benefits may be waived if recovery of the indebtedness from 
the payee who received the benefit would be against equity 
and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. § 1.963(a) (2000).  The equity and good conscience 
standard means arriving at a fair decision between the 
obligor and the Government.  In making this decision, 
consideration is to be given to factors such as: the fault of 
the debtor; a balancing of the fault of the debtor against 
any fault of the VA; whether collection would deprive the 
debtor of basic necessities; whether recovery would nullify 
the objective for which the benefits were intended; whether a 
failure to make restitution would result in unfair gain to 
the debtor; and whether reliance on the benefits would result 
in relinquishment of a valuable right or incurrence of a 
legal obligation.  38 C.F.R. § 1.965(a) (2000).

Upon review of the evidence, the Board notes that the veteran 
contends that the VA, in the reduction of his benefits, 
deprived him of his military retirement benefits as he had 
waived 20 percent of his military retirement benefits in 
favor of receipt of 20 percent of VA benefits.  However, the 
veteran has not contested the amount of the overpayment.  In 
light of this fact and the provisions of 38 U.S.C.A. § 5313 
(West 1991); 38 C.F.R.§ 3.665 (2000), the Board finds that 
the overpayment of VA disability compensation benefits in the 
amount of $3,572.40 was solely the consequence of the 
veteran's own action and thus properly created.

The Board notes that the record contains a Direct Deposit 
form signed by the veteran for deposit of his VA benefits.  
There is no documentation of record from the veteran prior to 
July 1998 indicating that he was incarcerated.  Thus, there 
was no fault on the part of the VA in the creation of the 
overpayment.  

As to whether that repayment of the claim would result in 
financial hardship, the Board notes that the regulation 
provides that consideration should be given to whether 
collection of the indebtedness would deprive the debtor of 
the basic necessities.  The veteran is currently incarcerated 
in a federal correctional institution at the Government's 
expense and recovery of the overpayment would neither deprive 
him of the basic necessities nor nullify the objective for 
which the benefits were intended.  The Board notes that the 
veteran maintains that he provides support to his children 
from his income.  However, the Board observes that the 
veteran recently renounced the waiver of the 20 percent of 
his military retirement in favor of VA compensation and thus, 
is now in receipt of 100 percent of his military retirement 
pay.  The Board finds that this income, given the veteran's 
incarceration, should be more than enough to provide support 
for his children.  Finally, failure to make restitution would 
result in the veteran's unjust enrichment by virtue of the 
fact that he retained money to which he was not legally 
entitled.  The veteran's failure to make restitution would 
result in an unfair gain to him.

According, a waiver of recovery of the overpayment of VA 
compensation benefits to the veteran in the amount of 
$3,572.40 is denied.  

...............(ORDER AND SIGNATURE LINE APPEAR ON NEXT PAGE)........

ORDER

Waiver of recovery of the overpayment of VA compensation 
benefits in the amount of $3,572.40 is denied.



		
	C. Kissel
	Acting Member, Board of Veterans' Appeals


 

